DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Riley on 06/08/2021.

The application has been amended as follows: 

In Claim 1, line 1-2, after “coating, comprising:” DELETE “at least one monomeric species exhibiting molecular flexibility” and INSERT --- an epoxy resin ---.
In Claim 1, line 3-5, after “amine-terminated hardener” DELETE “including the monomeric species, wherein the amine-terminated hardener comprises two di-substituted benzene rings connected by the aliphatic chain or the heteroaliphatic chain” and INSERT --- exhibiting molecular flexibility ---.

CANCEL Claims 2 and 3.

In Claim 12, line 4, after “amine-terminated hardener” DELETE “, wherein at least a portion of the amine-terminated hardener comprises a monomeric species exhibiting molecular flexibility and the monomeric species comprises an aliphatic chain or the heteroaliphatic chain of the monomeric species that exists as a portion of a monomer backbone, as a pendant group, or as both the portion of the monomer backbone and the pendant group” and INSERT --- exhibiting molecular flexibility ---.

In Claim 14, line 5, after “amine-terminated hardener” DELETE “, wherein at least a portion of the amine-terminated hardener comprises a monomeric species exhibiting molecular flexibility and the monomeric species comprises an aliphatic chain or the heteroaliphatic chain of the monomeric species that exists as a portion of a monomer backbone, as a pendant group, or as both the portion of the monomer backbone and the pendant group” and INSERT --- exhibiting molecular flexibility ---.

Response to Amendment
	The previous rejection of Claims 1-3, 11, and 13, on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,377,916 B2. (hereinafter US Pat. No. ‘916), are withdrawn in light of the Applicant’s amendments.


Allowable Subject Matter
Claims 1, 8-10, 12, and 14, are allowed.

The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance were previously recited on page 7-8 of Office Action dated 09/29/2020 which are incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/             Examiner, Art Unit 1766                                                                                                                                                                                           

/RACHEL KAHN/             Primary Examiner, Art Unit 1766